Exhibit 10.3

 

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

 

CORAUTUS GENETICS INC.

 

AND

 

PURCHASERS

 

JULY 7, 2004

 



--------------------------------------------------------------------------------

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

 

THIS COMMON STOCK AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of the 7th day of July, 2004 by and among Corautus Genetics
Inc., a Delaware corporation (the “Company”), and the persons or entities listed
on Exhibit A attached hereto (each a “Purchaser” and collectively the
“Purchasers”).

 

IN CONSIDERATION OF the premises and the mutual representations and warranties,
agreements and covenants hereinafter set forth and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Purchasers agree as follows:

 

ARTICLE 1

 

Definitions

 

1.1 Certain Defined Terms. For purposes of this Agreement, the following
capitalized terms shall have the following respective meanings:

 

(a) “Claims and Losses” means, with respect to any Person, any and all claims,
actions, suits, judgments, settlements, liabilities, losses, damages, awards,
interest, penalties, costs and expenses (including, without limitation,
reasonable attorneys’ fees) actually suffered or incurred by such Person.

 

(b) “Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

(c) “Company Disclosure Schedule” means the disclosure schedule of the Company
attached hereto as Exhibit D.

 

(d) “Clinical Event” means the occurrence of at least one patient being treated
under the Phase II b clinical trial sponsored by the Company pursuant to
Protocol VEGF2-CAD-CL-007, entitled “A Multicenter, Randomized, Double-Blind,
Dose Ranging Placebo-Controlled Study Evaluating Defined Doses Of Percutaneously
Delivered Via Boston Scientific Corporation Stiletto(tm) Endocardial Injection
Catheter pVGI.1 (VEGF2) (Placebo, 20, 200, Or 800µG) In Patients With Class III
Or IV Angina.

 

(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(f) “Material Adverse Effect” means, with respect to any Person, any
circumstance, change or effect that: (i) is or is reasonably likely to be
materially adverse to the business, assets, operations, results of operations,
prospects, liabilities (including, without limitation, contingent liabilities)
or the financial condition of such Person and its Subsidiaries, taken as a
whole, or (ii) is reasonably likely to materially adversely effect the ability
of such Person to consummate the transactions contemplated by this Agreement.

 

1



--------------------------------------------------------------------------------

(g) “Person” means any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed a person under
Section 13(d)(3) of the Exchange Act.

 

(h) “Preferred Stock” means the preferred stock, par value $0.001 per share, of
the Company.

 

(i) “Prospectus” means a prospectus, including any amendment or supplement
thereto, included in the Registration Statement at the time of its
effectiveness.

 

(j) “Registration Statement” means a registration statement on Form S-3 or
another appropriate form filed by the Company with the SEC covering the resale,
from time to time, of the Shares and Warrant Shares by the Purchasers.

 

(k) “SEC” means the Securities and Exchange Commission.

 

(l) “SEC Reports” means (i) the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2003, (ii) the Company’s Quarterly Report on Form
10-Q for the quarterly period ended March 31, 2004, (iii) all proxy statements
relating to the Company’s meetings of stockholders (whether annual or special)
held since January 1, 2004, and (iv) all other forms, reports and other
registration statements (other than the Quarterly Report on Form 10-Q not
referred to in clause (ii) above) filed by the Company with the SEC since
January 1, 2004.

 

(m) “Securities Act” means the Securities Act of 1933, as amended.

 

(n) “Strategic Event” means any merger, consolidation or other business
combination, sale of shares of capital stock, sale of assets, tender offer,
exchange offer or similar transactions or series of transactions involving the
Company or material development in the Company’s product approval that has not
been publicly announced.

 

(o) “Subsidiary” means, with respect to any Person, any corporation,
partnership, joint venture, limited liability company or other entity, whether
incorporated or unincorporated, of which such Person or any other Subsidiary of
such Person (i) owns, directly or indirectly, fifty percent (50%) or more of the
outstanding voting securities or equity interests, (ii) is entitled to elect at
least a majority of the board of directors or similar governing body, or (iii)
is a general partner, excluding such partnerships where such Person or any
Subsidiary of such Person do not have a majority of the voting interests in such
partnership.

 

(p) “Trading Day” means (a) any day on which the Common Stock is listed or
quoted and traded on its primary Trading Market, (b) if the Common Stock is not
then listed or quoted and traded on its Trading Market, then a day on which
trading occurs on the American Stock Exchange (or any successor thereto), or (c)
if trading ceases to occur on the American Stock Exchange (or any successor
thereto), any business day.

 

(q) “Trading Market” means the American Stock Exchange.

 

2



--------------------------------------------------------------------------------

1.2 Additional Definitions. The following capitalized terms have the meanings
set forth in the Sections of this Agreement set forth below:

 

Definition

--------------------------------------------------------------------------------

   Location


--------------------------------------------------------------------------------

“Agreement”

   Preamble

“Closing”

   3.1

“Closing Date”

   3.1

“Company”

   Preamble

“Company Indemnified Party”

   7.3

“First Closing”

   3.1

“Notice”

   8.1

“Option Period”

   2.4

“Purchase Price”

   2.3

“Purchaser” or “Purchasers”

   Preamble

“Purchaser Indemnified Party”

   7.2

“Second Closing”

   2.4

“Shares”

   2.1

“Unit”

   2.1

“VGI”

   4.1

“Warrant” or “Warrants”

   2.1

“Warrant Shares”

   2.1

 

ARTICLE 2

 

Purchase and Sale of Common Stock and Warrants

 

2.1 Units. For purposes of this Agreement, each “Unit” means and shall be
comprised of four (4) shares (the “Shares”) of the Company’s Common Stock and
the right to purchase one (1) share of the Company’s Common Stock at an exercise
price per share equal to one hundred twenty percent (120%) of the closing price
of one share of the Company’s Common Stock on the Trading Market on the Trading
Day immediately preceding the Closing Date therefor. The foregoing right shall
be aggregated for each Purchaser and represented by a warrant (each a “Warrant”
and collectively the “Warrants”) to purchase such shares of the Company’s Common
Stock (the “Warrant Shares”) in substantially the form set forth in Exhibit B
attached hereto. For clarification, the exercise price per share for each
Warrant to be issued in connection with the First Closing shall be equal to one
hundred twenty percent (120%) of the closing price of one share of the Company’s
Common Stock on the Trading Market on the Trading Day immediately preceding the
First Closing and the exercise price per share for each Warrant to be issued in
connection with the Second Closing shall be equal to one hundred twenty percent
(120%) of the closing price of one share of the Company’s Common Stock on the
Trading Market on the Trading Day immediately preceding the Second Closing.

 

2.2 Purchase and Sale of Units. Subject to the terms and conditions of this
Agreement, the Company will issue and sell to each Purchaser, and each Purchaser
will purchase from the Company, one-half of the number of Units set forth
opposite such Purchaser’s name on

 

3



--------------------------------------------------------------------------------

the schedule of Purchasers set forth in Exhibit A attached hereto. The maximum
number of Units issuable hereunder is 471,738 (comprising 1,886,952 Shares and
Warrants for 471,738 Warrant Shares). The obligations of the Purchasers
hereunder are several and not joint.

 

2.3 Allocation of Purchase Price. The purchase price payable by each Purchaser
for the Units to be purchased hereunder (the “Purchase Price”) shall be equal to
the number of Units to be purchased by such Purchaser multiplied by $20.88 (the
“Per Unit Purchase Price”), as set forth opposite such Purchaser’s Name on the
schedule of Purchasers set forth in Exhibit A attached hereto. The Purchase
Price for each Unit shall be allocated as follows: (a) $5.2175 of each Unit
shall be allocated to each Share contained in such Unit; and (b) $0.01 of each
Unit shall be allocated to the right to purchase one share of Common Stock
represented by the Warrant.

 

2.4 Second Closing.

 

(a) In the event that prior to April 7, 2005 (the “Option Period”), a public
announcement of the Clinical Event has occurred, the Company shall have the
right to require a second closing (the “Second Closing”) pursuant to which the
Company shall issue and sell to each Purchaser, and each Purchaser shall,
severally and not jointly, purchase from the Company, one-half of such number of
Units as set forth opposite such Purchaser’s name in Exhibit A attached hereto
at the Per Unit Purchase Price, which shall be in addition to the Units
purchased under Section 2.2. The Second Closing shall occur within two (2)
business days after the public announcement of the Clinical Event. At the Second
Closing, the Company shall deliver or cause to be delivered to each Purchaser
the following: (i) a Warrant, registered in the name of such Purchaser, pursuant
to which such Purchaser shall have the right to acquire such number of Warrant
Shares as set forth opposite such Purchaser’s name on Exhibit A under the
heading “Second Closing Warrant Shares,” on the terms set forth therein; (ii) an
instruction letter to the Transfer Agent in the form set forth on Exhibit C
hereto; and (iii) a certificate from a duly authorized officer certifying on
behalf of the Company that a public announcement of the Clinical Event has
occurred. At the Second Closing, each Purchaser shall instruct the Escrow Agent
to deliver an amount equal to the Per Unit Purchase Price multiplied by one-half
of the number of Units as set forth opposite such Purchaser’s name on Exhibit A,
in United States dollars and in immediately available funds, by wire transfer to
an account designated in writing to such Purchaser by the Company for such
purpose, and the Company shall consent to such instruction. Each Purchaser shall
have the right, at any time during the Option Period, to request a Second
Closing and to purchase on the terms provided herein up to the total amount of
the Units that could be purchased by such Purchaser at the Second Closing.

 

(b) At the time of the First Closing, each Purchaser shall deliver the Purchase
Price for the Second Closing set forth in Section 2.4(a) (the “Escrow Funds”) to
Proskauer Rose LLP (the “Escrow Agent”), to be held by the Escrow Agent in
escrow on behalf of such Purchaser. Upon the occurrence of the public
announcement of the Clinical Event during the Option Period, the Escrow Agent
shall release the Escrow Funds to the Company as provided in the Escrow
Agreement. In the event that the public announcement of the Clinical Event does
not occur prior to the termination of the Option Period, the Escrow Agent shall
return the Escrow Funds to the Purchasers as provided in the Escrow Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE 3

 

Closing and Deliverables

 

3.1 The Closing. Subject to the terms and conditions of this Agreement, the
closing of the purchase and sale of the Units pursuant to Section 2.2 hereof
(the “First Closing”) will take place at a closing to be held at the offices of
McKenna Long & Aldridge LLP, 303 Peachtree Street, Suite 5300, Atlanta, Georgia
30308, on July 7, 2004 at 2:00 p.m. local time or such other time as may be
agreed upon by the Company and the Purchasers; provided, however, the Company
shall schedule an alternative closing with respect to a particular Purchaser on
such other date as the Company and such Purchaser may mutually agree but in any
event not later than July 14, 2004. The First Closing and each additional
closing are referred to herein individually as a “Closing,” and the date of the
First Closing and the date of each additional closing are referred to herein
individually as a “Closing Date.”

 

3.2 Deliverables and Conditions to Closing.

 

(a) Conditions to the Company’s Obligations. The Company’s obligations to
complete the purchase and sale of the Units and to deliver the stock
certificate(s) and Warrant(s) therefor to each Purchaser is subject to (i)
receipt by the Company of immediately available funds in the full amount of the
Purchase Price for the Units being purchased hereunder as set forth opposite
such Purchaser’s name on Exhibit A attached hereto, and (ii) approval from the
Trading Market to list the Shares and Warrant Shares on the Trading Market.

 

(b) Conditions to the Purchaser’s Obligations. Each Purchaser’s obligation to
complete the purchase and sale of the Units is subject to delivery by the
Company to such Purchaser of (i) a certificate, dated as of the Closing Date,
executed by a duly authorized officer of the Company, to the effect that the
representations and warranties of the Company set forth in Article 4 below are
accurate in all material respects as of the Closing Date and to the effect that
the Company has fulfilled in all material respects those undertakings of the
Company to be fulfilled on or prior to the Closing, (ii) instructions in the
form of Exhibit C attached hereto to the Company’s transfer agent to deliver to
such Purchaser one or more stock certificates issued in the name of such
Purchaser, or in such nominee name(s) as designated by such Purchaser in
writing, representing the number of Shares set forth opposite such Purchaser’s
name on the schedule of Purchasers set forth in Exhibit A attached hereto under
the heading “First Closing Shares,” (iii) a Warrant to purchase the number of
Warrant Shares set forth opposite such Purchaser’s name on the schedule of
Purchasers set forth in Exhibit A attached hereto under the heading “First
Closing Warrant Shares,” (iv) a legal opinion of Company counsel, substantially
in the form of Exhibit B, executed by such counsel and delivered to the
Purchasers, and (v) approval from the Trading Market to list the Shares and
Warrant Shares on the Trading Market.

 

ARTICLE 4

 

Representations, Warranties and Covenants of the Company

 

Except as set forth in the Company’s SEC Reports or on the corresponding
sections of the Company Disclosure Schedule, or as specifically contemplated by
this Agreement, the

 

5



--------------------------------------------------------------------------------

Company hereby represents and warrants to, and covenants with, each Purchaser as
of the Closing Date as follows:

 

4.1 Organization and Qualification; Subsidiaries. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all necessary corporate power and authority to own,
operate or lease the properties and assets now owned, operated or leased by it
and to carry on its business as it is currently conducted. The Company is duly
licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business makes such licensing or qualification necessary, except where the
failure to be so licensed or qualified would not have a Material Adverse Effect.
Other than Urogen Acquisition Corporation and Vascular Genetics Inc. (“VGI”),
the Company does not own, of record or beneficially, any direct or indirect
equity or other interest in any Subsidiary.

 

4.2 Authority, Enforcement and Validity. The Company has all necessary corporate
power and authority to enter into this Agreement, to carry out its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery by the Company of this Agreement, the performance by the Company of
its obligations hereunder and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of the Company. This Agreement has been duly executed and
delivered by the Company, and (assuming due execution and delivery hereof by
each other party hereto) this Agreement constitutes, or upon its execution shall
constitute, the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to (i) the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting creditors’ rights and remedies generally,
and (ii) the effect of general equitable principles, regardless of whether
asserted in a proceeding in equity or at law.

 

4.3 Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock and 5,000,000 shares of Preferred Stock (of
which Preferred Stock there are designated 40,000 shares of Series A Preferred
Stock, 13,000 shares of Series B Preferred Stock, 17,000 shares of Series C
Preferred Stock and 1,400,000 shares of Series D Preferred Stock). As of June
30, 2004, (a) 12,572,491 shares of Common Stock are issued and outstanding, (b)
2,829,170 shares of Common Stock are reserved for issuance pursuant to options
granted pursuant to the Company’s 1995 Stock Plan, 1995 Directors Option Plan,
1999 Stock Plan, and 2002 Stock Plan, (c) 1,005,127 shares of Common Stock are
reserved for issuance upon the exercise of outstanding warrants, (d) 2,000
shares of Series C Preferred Stock are issued and outstanding, (e) 1,385,377
shares of Series D Preferred Stock are issued and outstanding, (f) 556,904
shares of Common Stock are reserved for issuance to the former stockholders of
VGI to indemnify such stockholders against certain losses as set forth in an
Agreement and Plan of Reorganization dated September 12, 2002, as amended,
between the Company and VGI, (g) 250,012 shares of Common Stock are reserved for
the Convertible Notes Payable from Boston Scientific Corporation, (h) 142,857
shares of Common Stock are reserved for issuance under the Company’s Employee
Stock Purchase Plan, and (i) 18,178 shares of Common Stock are reserved for
issuance to Pacific Management Services, Inc. pursuant to a settlement agreement
relating to a facility formerly leased by the Company. Except as set forth in
this Section 4.3, in the Company’s SEC Reports or in the Company Disclosure
Schedule, there

 

6



--------------------------------------------------------------------------------

are no outstanding options, warrants, subscriptions, calls, convertible
securities or other rights, agreements, arrangements or commitments relating to
the capital stock of the Company or obligating the Company to issue or sell any
shares of capital stock of, or any other equity interest in, the Company,
excluding occasional grants of options to members of the Company’s Board of
Directors for attendance at meetings pursuant to established policies.

 

4.4 Issuance of Shares. The Shares and Warrants to be issued and sold pursuant
to this Agreement have been duly and validly authorized by the Company, and, at
the Closing, the Shares and Warrants will have been duly and validly issued,
fully paid and non-assessable, and the issuance of the Shares and Warrants shall
not be subject to preemptive or other similar rights, except for such rights
that have been waived. The Warrant Shares, if and when issued, sold and
delivered in accordance with the terms of the Warrants, will be duly and validly
issued, fully paid and non-assessable, and the issuance of such Warrant Shares
shall not subject to any preemptive or similar rights, except for such rights
that have been waived.

 

4.5 No Conflict. The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby does not (a) violate, conflict with or result in the breach of any
provision of its certificate of incorporation or by-laws, (b) conflict with or
violate any law, rule, regulation, order, judgment or decree applicable to the
Company or any of its Subsidiaries, or (c) conflict with, result in any breach
of, constitute a default under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of any material agreement, indenture or instrument to which the
Company or any of its Subsidiaries is a party, except for any such conflicts,
violations, breaches, defaults or other occurrences that have not had, and would
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

4.6 Governmental Consents and Approvals. The execution, delivery and performance
of this Agreement by the Company does not require any consent, approval,
authorization or other order of, action by, filing with or notification to, any
governmental authority other than (a) any approval of, filing with or
notification to the American Stock Exchange, including the approval of the
listing of the Shares and Warrant Shares on such exchange, and (b) such
registrations, filings and authorizations as may be required under applicable
federal and state securities laws, including, without limitation, the
Registration Statement and a declaration as to the effectiveness of such
Registration Statement.

 

4.7 SEC Reports. The Company has filed all forms, reports and documents required
to be filed by it with the SEC pursuant to the reporting requirements of the
Exchange Act during the twelve (12) months preceding the date of this Agreement.
As of their respective filings dates, the Company’s SEC Reports (a) were
prepared in accordance with either the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder, and (b) did not, at the time they were filed, or, if
amended, as of the date of such amendment, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

 

7



--------------------------------------------------------------------------------

4.8 Financial Statements. Each of the consolidated financial statements
(including, in each case, any notes thereto) contained in the Company’s SEC
Reports was prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q of the SEC), and each fairly
presents, in all material respects, the consolidated financial position, results
of operations and cash flows of the Company and its consolidated Subsidiaries as
at the respective dates thereof and for the respective periods indicated therein
(subject, in the case of unaudited statements, to normal and recurring year-end
adjustments which would not have had, and would not have, a Material Adverse
Effect).

 

4.9 Absence of Certain Changes. Except as set forth in the Company’s SEC Reports
or in Section 4.9 of the Company Disclosure Schedule, since the date of the
balance sheet in the Company’s most recently filed SEC Report, the business of
the Company has been conducted in the ordinary course, in a manner consistent
with past practices and there has been no Material Adverse Effect.

 

4.10 Litigation. Except as set forth in the Company’s SEC Reports or in Section
4.10 of the Company Disclosure Schedule, there is no action, suit, proceeding,
inquiry or investigation before any court, public board, government agency,
self-regulatory agency or other body pending or, to the knowledge of the
Company, threatened by or against the Company or either of its two Subsidiaries
which has resulted or would reasonably be expected to have a Material Adverse
Effect.

 

4.11 Disclosure. Except as set forth on Section 4.11 of the Company Disclosure
Schedule, the Company confirms that neither it nor any other Person acting on
its behalf has provided any of the Purchasers or their agents or counsel with
any information that constitutes or might constitute material, non-public
information.

 

4.12 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Units hereunder for general corporate and working capital purposes.

 

4.13 Certain Fees. Except for the fees to Ashenden Finance & Cie SA as to
Purchasers other than the Walters Group and for agreements the Company may make
in connection with the Walters Group, no brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement, and the
Company has not taken any action that would cause any Purchaser to be liable for
any such fees or commissions.

 

4.14 Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and

 

8



--------------------------------------------------------------------------------

appropriate action is taken with respect to any differences, except where such
noncompliance could not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

4.15 Sarbanes-Oxley Act. The Company is in compliance with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the Commission thereunder in effect as of the date of
this Agreement, except where such noncompliance could not be reasonably expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

4.16 Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to this Agreement
and the Warrants in such amount as may be required to fulfill its obligations in
full under this Agreement and the Warrants. In the event that at any time the
then authorized shares of Common Stock are insufficient for the Company to
satisfy its obligations in full under this Agreement and the Warrants, the
Company shall promptly take such actions as may be required to increase the
number of authorized shares.

 

4.17 Subsequent Placements. From the date hereof until the effective date of the
Registration Statement, the Company will not, directly or indirectly, offer,
sell, grant any option to purchase (other than to Boston Scientific Corporation
and the Company’s officers, directors, and employees), or otherwise dispose of
(or announce any offer, sale, grant or any option to purchase, or otherwise
dispose of) any of its equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for Common Stock.

 

4.18 Private Placement. Neither the Company nor any Person acting on the
Company’s behalf has sold or offered to sell or solicited any offer to buy the
Units by means of any form of general solicitation or advertising. Neither the
Company nor any of its affiliates nor any Person acting on the Company’s behalf
has, directly or indirectly, at any time within the past six months, made any
offer or sale of any security or solicitation of any offer to buy any security
under circumstances that would eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale of the Units as contemplated hereby. The Company is not, and is
not an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company is not a United States
real property holding corporation within the meaning of the Foreign Investment
in Real Property Tax Act of 1980.

 

ARTICLE 5

 

Representations, Warranties and Covenants of Each Purchaser

 

Except as specifically contemplated by this Agreement, each Purchaser, severally
and not jointly, hereby represents and warrants to, and covenants with, the
Company as of the Closing Date as follows:

 

5.1 Organization. Such Purchaser is an entity duly organized, validly existing
and in good standing under the laws of its state of organization and has all
necessary power and authority to own, operate or lease the properties and assets
now owned, operated or leased by it and to carry on its business as it is
currently conducted.

 

9



--------------------------------------------------------------------------------

5.2 Authority, Enforcement and Validity. Such Purchaser has all necessary power
and authority to enter into this Agreement, to carry out its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery by such Purchaser of this Agreement, the performance by such
Purchaser of its obligations hereunder and the consummation by such Purchaser of
the transactions contemplated hereby have been duly authorized by all requisite
action on the part of such Purchaser. This Agreement has been duly executed and
delivered by such Purchaser, and (assuming due execution and delivery hereof by
the Company) this Agreement constitutes, or upon its execution shall constitute,
the legal, valid and binding obligation of such Purchaser enforceable against
such Purchaser in accordance with its terms, subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights and remedies generally, and (ii)
the effect of general equitable principles, regardless of whether asserted in a
proceeding in equity or at law.

 

5.3 Accredited Investor and Investment Experience. Such Purchaser is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act. In addition, such Purchaser is knowledgeable,
sophisticated and experienced in making, and is qualified to make, decisions
with respect to investments in securities representing an investment decision
like that involved in the purchase of the Shares and Warrants.

 

5.4 Investment Intent. Such Purchaser is acquiring the Units for its own account
solely for the purpose of investment and not as a nominee or agent and not with
a view to, or for offer or sale in connection with, any distribution thereof.
Such Purchaser shall not, directly or indirectly, offer, sell, pledge, transfer
or otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares, Warrants or Warrant Shares
except in accordance with the provisions of Article 6 of this Agreement.

 

5.5 Information and Risk.

 

(a) Such Purchaser has requested, received, reviewed and considered all
information such Purchaser deems relevant in making an informed decision to
purchase the Shares and Warrants. Such Purchaser has had an opportunity to
discuss the Company’s business, management and financial affairs with its
management and also had an opportunity to ask questions of officers of the
Company that were answered to such Purchaser’s satisfaction, provided that such
inquiries do not impair the rights of such Purchaser to rely on the
representations and warranties of the Company as set forth in Article 4.

 

(b) Such Purchaser recognizes that an investment in the Shares and Warrants
involves a high degree of risk, including a risk of total loss of such
Purchaser’s investment. Such Purchaser is able to bear the economic risk of
holding the Shares and Warrants for an indefinite period or complete loss of the
investment, and has knowledge and experience in the financial and

 

10



--------------------------------------------------------------------------------

business matters such that it is capable of evaluating the risks of the
investment in the Shares and Warrants.

 

(c) Such Purchaser has, in connection with such Purchaser’s decision to purchase
the Shares and Warrants, not relied upon any representations or other
information (whether oral or written) other than as set forth in the
representations and warranties of the Company contained herein and the SEC
Reports, and such Purchaser has, with respect to all matters relating to this
Agreement and the offer and sale of the Shares and Warrants, relied solely upon
the advice of such Purchaser’s own counsel and has not relied upon or consulted
any counsel to the Company.

 

5.6 Disclosures to the Company. Such Purchaser understands that the Company is
relying on the statements contained herein to establish an exemption from
registration under applicable federal and state securities laws. Such Purchaser
will promptly notify the Company of any changes in the information set forth in
the Registration Statement or Prospectus regarding such Purchaser. For purposes
of the requirements of state securities laws, such Purchaser represents that it
is solely a resident of the state set forth opposite such Purchaser’s name on
Exhibit A attached hereto and that the offer and purchase of the Shares and the
Warrants pursuant hereto has and will occur solely in such state.

 

5.7 Legends.

 

(a) Such Purchaser understands that, until such time as the Shares and the
Warrant Shares into which the Warrant is convertible may be sold under an
effective registration statement under the Securities Act, or an exemption under
the Securities Act and applicable state securities laws, the Shares and the
Warrant Shares into which the Warrant is convertible will bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of the certificates for such securities):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or under the
securities laws of any other jurisdiction. These securities have been acquired
for investment and not with a view to, or in connection with, the distribution
thereof. The securities may not be offered, sold, pledged, transferred or
assigned in the absence of an effective registration statement for the
securities under the Securities Act and applicable state securities laws, unless
sold pursuant to an exemption under the Securities Act and applicable state
securities laws.”

 

(b) Such certificates shall not be required to contain such legend (i) following
any sale of such Shares and Warrant Shares pursuant to Rule 144, or (ii) if such
Shares and Warrant Shares are eligible for sale under Rule 144(k). Following the
effective date of the Registration Statement or at such earlier time as a legend
is no longer required for certain Shares or Warrant Shares, the Company will use
commercially reasonable efforts to, no later than three (3) Trading Days
following the delivery by a Purchaser to the Company or its transfer agent of a
legended certificate representing such securities, deliver or cause to be
delivered to such

 

11



--------------------------------------------------------------------------------

Purchaser a certificate representing such securities that is free from all
restrictive and other legends.

 

5.8 Nature of Purchaser. Except as set forth in Exhibit A attached hereto, such
Purchaser: (a) is not an affiliate (as such term is defined pursuant to Rule
12b-2 promulgated under the Exchange Act) of any other Purchaser; (b) is not
constituted as a partnership, association, joint venture or any other type of
joint entity with any other Purchaser; and (c) is in no way acting as a group
(as such term is defined under Section 13(d) of the Exchange Act) with any other
Purchaser. If at any time after the Closing Date such Purchaser becomes an
affiliate (as defined herein) of any other Purchaser, such Purchaser will
provide prompt written notice to the Company.

 

5.9 Disclosure. Except for Iroquois Capital, L.P., each Purchaser confirms that
neither it nor any other Person acting on its behalf has received any
information that constitutes or might constitute material, non-public
information.

 

5.10 Brokers and Finders. No broker, investment banker, financial advisor or
other Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of any Purchaser,
except as may be paid to Ashenden Financie & Cie SA and The Walters Group.

 

ARTICLE 6

 

Registration of the Shares; Compliance with the Securities Act

 

6.1 Registration Procedures and Expenses.

 

(a) Except for such times as the Company may be required to suspend the use of a
prospectus forming a part of the Registration Statement, the Company will:

 

(1) as soon as practicable, but in no event later than thirty (30) days
following the Closing Date, use commercially reasonable efforts to prepare and
file with the SEC a Registration Statement;

 

(2) use commercially reasonable efforts to cause the Registration Statement to
become effective under the Securities Act as soon as practicable, but in no
event later than one hundred twenty (120) days after the Closing Date, and to
cause the Shares and Warrant Shares to be listed on the Trading Market as soon
as practicable;

 

(3) prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement continuously effective until the
earliest of (i) when all Shares and Warrant Shares can be sold pursuant to Rule
144(k) under the Securities Act, or (ii) such time as all Shares and Warrant
Shares purchased by the Purchasers have been sold;

 

(4) so long as the Registration Statement is effective covering the resale of
Shares owned by the Purchasers, furnish to the Purchasers with respect to the
Shares

 

12



--------------------------------------------------------------------------------

registered under the Registration Statement (and to each underwriter, if any, of
such Shares) such reasonable number of copies of prospectuses and such other
documents as the Purchaser may reasonably request, in order to facilitate the
public sale or other disposition of all or any of the Shares by the Purchasers;
provided, however, that the obligation of the Company to deliver copies of
prospectuses to the Purchasers shall be subject to the receipt by the Company of
reasonable assurances from the Purchasers that the Purchasers will comply with
the applicable provisions of the Securities Act and of such other securities
laws as may be applicable in connection with any use of such prospectuses;

 

(5) use commercially reasonable efforts to file documents required of the
Company for normal Blue Sky clearance in states specified in writing by the
Purchasers; provided, however, that the Company shall not be required to qualify
to do business or consent to service of process in any jurisdiction in which the
Company is not now so qualified or has not so consented; and

 

(6) bear all expenses in connection with the procedures in paragraphs (a)
through (c) of this Section 6.1 and the registration of the Shares pursuant to
the Registration Statement, other than fees and expenses, if any, of counsel or
other advisers to the Purchasers or underwriting discounts, brokerage fees and
commissions incurred by the Purchasers, if any.

 

(b) In the event that the Registration Statement is not declared effective by
the SEC on or before the one hundred twentieth (120th) day after the Closing
Date for a Purchaser, the Company shall pay to such Purchaser liquidated damages
in a cash amount equal to one-thirtieth of one percent (1/30 of 1%) of the
Purchase Price paid by such Purchaser for each day after such one hundred
twentieth (120th) day that the Registration Statement is not declared effective;
provided, however, that such fees in the aggregate shall in no event to exceed
eight percent (8%) of the Purchase Price

 

(c) Notwithstanding any provision in this Agreement to the contrary, following
the 30th Trading Day following the effective date of the Registration Statement,
the Company’s obligations hereunder to keep a registration statement
continuously in effect under the Securities Act shall be suspended (a
“Suspension Period”) if, in the good faith judgment of the Company’s Board of
Directors, it is advisable to suspend the use of the Prospectus included therein
for a discrete period of time due to pending material corporate developments or
similar material events that have not yet been publicly disclosed and as to
which the Company believes that public disclosure would be prejudicial to the
Company or its stockholders; provided, that the Registration Statement shall be
suspended for a total of no more than two times or for a period of more than
twenty (20) days in any twelve (12) month period. The provisions of Section
6.1(b) shall not be applicable during the Suspension Period and shall be tolled
as a result of any grace period. Immediately after the end of any Suspension
Period under this Section 6.1(c), the Company shall take all actions that may be
reasonably necessary (including filing any required supplemental prospectus) to
restore the effectiveness of the applicable Registration Statement and the
ability of the Purchasers to publicly resell their securities pursuant to such
effective Registration Statement.

 

13



--------------------------------------------------------------------------------

(d) Each Purchaser will promptly notify the Company of any changes in the
information set forth in the Registration Statement or Prospectus regarding the
Purchaser or its plan of distribution, attached hereto as Exhibit E.

 

6.2 Restrictions on Transferability.

 

(a) Each Purchaser agrees that it will not effect any disposition of the Shares
that would constitute a sale within the meaning of the Securities Act or
pursuant to any applicable state securities or Blue Sky laws, except as
contemplated in the Registration Statement referred to in Section 6.1, or
pursuant to Rule 144 of the Securities Act or pursuant to a written opinion of
legal counsel reasonably satisfactory to the Company and addressed to the
Company to the effect that registration is not required in connection with the
proposed transfer; whereupon the holder of such securities shall be entitled to
transfer such securities in accordance with the terms of the notice delivered by
the holder to the Company. Each certificate evidencing the securities
transferred as above provided shall bear the appropriate restrictive legends set
forth in Section 5.8.

 

(b) Each Purchaser hereby covenants that such Purchaser will not sell any Shares
pursuant to said prospectus during the Suspension Period set forth under Section
6.1(c).

 

(c) None of the Shares shall be transferable except upon the conditions
specified in this Article 6, which are intended to ensure compliance with the
provisions of the Securities Act. Each Purchaser will cause any proposed
transferee of the Shares held by such Purchaser to agree to take and hold such
Shares subject to the provisions and upon the conditions specified in this
Article 6 if and to the extent that such Shares continue to be restricted
securities in the hands of the transferee.

 

6.3 Termination of Conditions and Obligations. The conditions precedent imposed
by Section 6.2 above regarding the transferability of the Shares shall cease and
terminate as to any particular number of the Shares upon the date on which the
Purchaser may sell without volume limitations all such Shares then held by the
Purchaser without registration by reason of Rule 144 or any other rule of
similar effect.

 

ARTICLE 7

 

Indemnification

 

7.1 Survival of Representations and Warranties. The representations, warranties,
covenants, agreements and indemnities of the Company and each Purchaser
contained in this Agreement shall survive the Closing Date and remain in full
force and effect until the first anniversary of the Closing Date.

 

7.2 Indemnification by the Company. The Company shall indemnify, defend and hold
harmless each Purchaser, the officers, directors, partners, members and each
Person, if any, who controls any Purchaser within the meaning of Section 15 of
the Securities Act (each, a “Purchaser Indemnified Party”) from and against any
and all Claims and Losses actually suffered or incurred by such Purchaser
Indemnified Parties arising out of or resulting from (a) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement

 

14



--------------------------------------------------------------------------------

or Prospectus, or in any amendments or supplements thereto, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or (b) the breach by the Company of any of
its representations or warranties in this Agreement; provided, however, the
foregoing indemnities shall not apply to any Claims and Losses arising out of or
resulting from (x) any such untrue statement or omission or alleged untrue
statement or omission based upon information furnished to the Company by any
Purchaser Indemnified Party, or (y) the breach by any Purchaser of any if its
representations or warranties or the failure of any Purchaser to comply with any
of the covenants and agreements in this Agreement, or (z) any statement or
omission in any Prospectus that is corrected in any subsequent Prospectus that
was delivered to a Purchaser prior to the pertinent sale or sales by the
Purchaser.

 

7.3 Indemnification by each Purchaser. Each Purchaser shall severally indemnify,
defend and hold harmless the Company, its directors and officers, and each
Person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act (each, a “Company Indemnified Party”) from and against any and
all Claims and Losses actually suffered or incurred by such Company Indemnified
Parties arising out of or resulting from (a) any untrue statement of a material
fact contained in the Registration Statement or Prospectus, or in any amendments
or supplements thereto, or any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading based upon
information furnished to the Company by such Purchaser, (b) the breach by such
Purchaser of any if its representations or warranties in this Agreement, or (c)
the failure of such Purchaser to comply with any of the covenants and agreements
in Section 6.1(d) or 6.2 of this Agreement; provided, however, the foregoing
indemnities shall not apply to any Claims and Losses arising out of or resulting
from the breach by the Company of any if its representations or warranties or
the failure of the Company to comply with any of the covenants and agreements in
this Agreement.

 

7.4 Limitations for Indemnification. In no event shall the Company be required
to indemnify any Purchaser, and its Purchaser Indemnified Parties, hereunder in
excess of an amount equal to the aggregate Purchase Price paid by such Purchaser
to the Company on the Closing Date. In no event shall any Purchaser be required
to indemnify the Company, and its Company Indemnified Parties, hereunder in
excess of an amount equal to the aggregate Purchase Price paid by such Purchaser
to the Company on the Closing Date.

 

7.5 Procedures for Indemnification. An indemnified party hereunder shall notify
the indemnifying party, in writing, of any claim for indemnification, specifying
in reasonable detail the nature of the Claims and Losses and, if known, the
amount or an estimate of the amount of the Claims and Losses. In the event of a
claim by any third party, or if there is any claim against a third party
available by virtue of the circumstances of the Claims and Losses, the
indemnifying party may assume the defense or the prosecution thereof by prompt
written notice to indemnified party including the employment of counsel or
accountants, at its cost and expense; provided, however, if the defendants in
any such action include both the indemnifying party and the indemnified party
and such parties shall have reasonable concluded that there may be a conflict
between the positions of such parties in conducting the defense of any such
action, the indemnified party shall have the right to select separate legal
counsel to assume such defense and otherwise participate in such action at the
indemnifying party’s expense. The indemnified party

 

15



--------------------------------------------------------------------------------

shall have the right to employ counsel separate from counsel employed by the
indemnifying party in any such action and to participate therein, but the fees
and expenses of such counsel employed by the indemnified party shall be at its
expense. The indemnifying party shall not be liable for any settlement of any
such Claims and Losses effected without its prior written consent, which shall
not be unreasonably withheld; provided that if the indemnifying party does not
assume the defense or prosecution of a third-party claim as provided above
within thirty (30) Days after notice thereof from the indemnified party, the
indemnified party may settle such claim without the indemnifying party’s
consent. The indemnifying party shall not agree to a settlement of any Claims
and Losses which provides for any relief other than the payment of monetary
damages or which could have a material precedential impact or effect on the
business or financial condition of the indemnified party without the indemnified
party’s prior written consent. Whether or not the indemnifying party chooses to
so defend or prosecute such claim, both parties shall cooperate in the defense
or prosecution thereof and shall furnish such records, information and
testimony, and attend such conferences, discovery proceedings, hearings, trials
and appeals, as may be reasonably requested in connection therewith.

 

ARTICLE 8

 

Notices

 

8.1 Notices Generally. Any notice, request, demand, instruction or other
document to be given hereunder (a “Notice”) by any party hereto to another party
hereto shall be in writing and sent by facsimile or delivered personally or sent
by registered or certified mail (including by overnight courier or express mail
service), postage or fees prepaid, and addressed as set forth in this Article 8
below. Any Notice sent by facsimile shall be deemed to have been duly given to
the party to whom it is sent upon written confirmation of receipt, provided that
a copy of such fax is delivered personally or mailed to the recipient within one
business day of the date of the fax, in the manner herein provided. Any Notice
which is delivered personally in the manner provided herein shall be deemed to
have been duly given to the party to whom it is directed upon actual receipt by
such party or the office of such party. Any Notice which is delivered by
overnight courier in the manner provided herein shall be deemed to have been
duly given to the party to whom it is directed on the second business day after
deposit with such overnight courier. Any Notice which is addressed and mailed in
the manner herein provided shall be conclusively presumed to have been duly
given to the party to which it is addressed at the close of business, local time
of the recipient, on the fourth business day after the day it is so placed in
the mail or, if earlier, the time of actual receipt.

 

8.2 Notices to the Company. All Notices to the Company shall be addressed to the
following addresses or at such other address or addresses as may have been
previously furnished to each Purchaser by Notice in accordance with this Article
8:

 

Corautus Genetics Inc.

75 Fifth Street, NW, Suite 313

Atlanta, GA 30308

Attention: Chief Executive Officer

 

16



--------------------------------------------------------------------------------

With a copy to:

McKenna Long & Aldridge LLP

303 Peachtree Street, Suite 5300

Atlanta, GA 30308

Attention: Robert E. Tritt, Esq.

 

8.3 Notices to each Purchaser. All Notices to any Purchaser shall be addressed
to the address for such Purchaser set forth in Exhibit A attached hereto, or at
such other address or addresses as may have been previously furnished to the
Company by Notice in accordance with this Article 8.

 

ARTICLE 9

 

General Provisions

 

9.1 Governing Law and Venue. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
THE COMPANY AND PURCHASERS HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY
OR ANY PURCHASER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE
ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE,
AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY
OR ANY PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY AND PURCHASERS HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.

 

9.2 Fees and Expenses. At the Closing, the Company shall pay to Iroquois
Capital, L.P. an aggregate of $15,000 for their legal fees and expenses incurred
in connection with its due diligence and the preparation and negotiation of this
Agreement. In lieu of the foregoing payment, Iroquois Capital, L.P. may retain
such amount at the Closing. Except as expressly set forth in this Agreement to
the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party

 

17



--------------------------------------------------------------------------------

incident to the negotiation, preparation, execution, delivery and performance of
this Agreement. The Company shall pay all transfer agent fees, stamp taxes and
other taxes and duties levied in connection with the issuance of the Shares.

 

9.3 Entire Agreement. This Agreement (including the Exhibits, which are
incorporated herein, and the Warrants issued hereunder) constitutes the entire
agreement between the Company and the Purchasers and supersedes any prior
understanding or agreement among them respecting the subject matter hereof.
Except as specifically set forth herein, neither the Company nor the Purchasers
make any representation, warrant, covenant or undertaking with respect to such
matters.

 

9.4 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by authorized representatives of the Company and
each Purchaser.

 

9.5 No Waiver. No waiver of any provision hereof will be valid or binding on a
party hereto unless such waiver is in writing and signed by or on behalf such
party. The delay or failure of any party to enforce at any time for any period
the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions.

 

9.6 Severability. In case any one or more of the provisions contained in this
Agreement should be found by a court of competent jurisdiction to be invalid,
illegal or unenforceable in any respect against any party, such invalidity,
illegality, or unenforceability shall only apply to such party in the specific
jurisdiction where such judgment shall be made, and the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, except that this Agreement shall not be
reformed in any way that will deny to any party the essential benefits of this
Agreement, unless such party waives in writing its rights to such benefits.

 

9.7 Successors and Assigns. The terms, conditions and obligations of this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns.

 

9.8 Headings. Article, Section and other headings contained in this Agreement
are inserted for convenience only and shall not be construed to define,
interpret, describe or limit the scope, extent or intent of this Agreement or
any provision hereof

 

9.9 Counterparts and Facsimile. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

9.10 Replacement of Securities. If any certificate or instrument evidencing any
securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably

 

18



--------------------------------------------------------------------------------

satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement securities.

 

9.11 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement or the Warrants to a number of shares or a price per
share shall be amended to appropriately account for such event.

 

9.12 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. The decision of each Purchaser to purchase Shares pursuant to this
Agreement has been made by such Purchaser independently of any other Purchaser
and independently of any information, materials, statements or opinions as to
the business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any other Purchaser or by any agent or employee
of any other Purchaser, and no Purchaser or any of its agents or employees shall
have any liability to any other Purchaser (or any other person) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein, and no action taken by any Purchaser pursuant hereto, shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Agreement. Each Purchaser acknowledges
that no other Purchaser has acted as agent for such Purchaser in connection with
making its investment hereunder and that no other Purchaser will be acting as
agent of such Purchaser in connection with monitoring its investment hereunder.
Each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser represents
that it has been represented by its own separate legal counsel in its review and
negotiations of this Agreement. For reasons of administrative convenience only,
the Purchasers acknowledge and agree that they and their respective counsel have
chosen to communicate with the Company through Proskauer Rose LLP, but Proskauer
Rose LLP represents only Iroquois Capital, L.P.

 

<Signatures on Following Pages>

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY: Corautus Genetics Inc., a Delaware corporation By:  

/s/ Richard E. Otto

   

Richard E. Otto

   

Chief Executive Officer

 

<Signatures Continued on Following Page>

 

EXECUTION PAGE



--------------------------------------------------------------------------------

PURCHASER: Iroquois Capital, L.P. By:  

/s/ Joshua Silverman

Name:

 

Joshua Silverman

Title:

 

Partner

     

Address for Notice:

   

Facsimile No.:

   

Telephone No.:

   

Attention: Joshua Silverman

With a copy to:

Proskauer Rose, LLP

1585 Broadway

New York, NY 10036

Facsimile No.: 212-969-2900

Telephone No.: 212-969-3689

Attention: Adam J. Kansler, Esq.

 

<Signatures Continued on Following Page>

 

EXECUTION PAGE



--------------------------------------------------------------------------------

PURCHASER: Highline Capital Partners, LP By:  

/s/ Jacob Doft

Name:

 

Jacob Doft

Title:

 

Managing Member

Address for Notice:

   

Facsimile No.

   

Telephone No.

   

Attention:

   

 

<Signatures Continued on Following Page>

 

EXECUTION PAGE



--------------------------------------------------------------------------------

PURCHASER: Highline Capital Partners, QP LP By:  

/s/ Jacob Doft

Name:

 

Jacob Doft

Title:

 

Managing Member

Address for Notice:

   

Facsimile No.

   

Telephone No.

   

Attention:

   

 

<Signatures Continued on Following Page>

 

EXECUTION PAGE



--------------------------------------------------------------------------------

PURCHASER: Highline Capital International, Ltd. By:  

/s/ Jacob Doft

Name:

 

Jacob Doft

Title:

 

Director

Address for Notice:

   

Facsimile No.

   

Telephone No.

   

Attention:

   

 

<Signatures Continued on Following Page>

 

EXECUTION PAGE



--------------------------------------------------------------------------------

PURCHASER: Bonanza Master Fund Ltd. By:  

/s/ Brian Ladin

Name:

 

Brian Ladin

Title:

 

Managing Director

Address for Notice:

   

Facsimile No.

   

Telephone No.

   

Attention:

   

 

<Signatures Continued on Following Page>

 

EXECUTION PAGE



--------------------------------------------------------------------------------

PURCHASER: DKR SoundShore Oasis Holding Fund Ltd. By:  

/s/ Barbara Burger

Name:

 

Barbara Burger

Title:

 

Alternate Director

Address for Notice:

   

Facsimile No.

   

Telephone No.

   

Attention:

   

 

<Signatures Continued on Following Page>

 

EXECUTION PAGE



--------------------------------------------------------------------------------

PURCHASER: DKR SoundShore Strategic Holding Fund Ltd. By:  

/s/ Barbara Burger

Name:

 

Barbara Burger

Title:

 

Alternate Director

Address for Notice:

           

Facsimile No.

   

Telephone No.

   

Attention:

   

 

<Signatures Continued on Following Page>

 

EXECUTION PAGE



--------------------------------------------------------------------------------

PURCHASER: Bluegrass Growth Fund, L.P. By:  

/s/ Deborah Solomon

Name:

 

Deborah Solomon

Title:

 

Managing Member of Bluegrass Growth

Fund Partners, LLC, its general partner

Address for Notice:

   

Facsimile No.

   

Telephone No.

   

Attention:

   

 

<Signatures Continued on Following Page>

 

EXECUTION PAGE



--------------------------------------------------------------------------------

PURCHASER: Bluegrass Growth Fund, Ltd. By:  

/s/ Brian Shatz

Name:

 

Brian Shatz

Title:

 

Director

Address for Notice:

     

Facsimile No.

   

Telephone No.

   

Attention:

   

 

<Signatures Continued on Following Page>

 

EXECUTION PAGE



--------------------------------------------------------------------------------

PURCHASER: BayStar Capital II, L.P. By:  

/s/ Steve Derby

Name:

 

Steve Derby

Title:

 

General Partner of Bay East, LP, its

Managing Member

Address for Notice:

   

Facsimile No.

   

Telephone No.

   

Attention:

   

 

EXECUTION PAGE



--------------------------------------------------------------------------------

PURCHASER: Smithfield Fiduciary LLC By:  

/s/ Adam J. Chill

Name:

 

Adam J. Chill

Title:   Authorized Signatory Address for Notice:    

Facsimile No.     Telephone No.    

Attention:    

 

EXECUTION PAGE



--------------------------------------------------------------------------------

PURCHASER: Omicron Master Trust By:  

/s/ Bruce Bernstein

Name:

 

Bruce Bernstein

Title:

 

Managing Partner

Address for Notice:

   

Facsimile No.     Telephone No.    

Attention:    

 

EXECUTION PAGE



--------------------------------------------------------------------------------

PURCHASER: The Walters Group By:  

/s/ William T. Walters

Name:

 

William T. Walters

Title:   General Partner Address for Notice:    

Facsimile No.     Telephone No.    

Attention:    

 

EXECUTION PAGE



--------------------------------------------------------------------------------

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

Name and Address

of Purchaser

--------------------------------------------------------------------------------

   State of
Residence


--------------------------------------------------------------------------------

   Number
of Units


--------------------------------------------------------------------------------

  

First

Closing
Purchase
Price

--------------------------------------------------------------------------------

   First
Closing
Shares


--------------------------------------------------------------------------------

   First
Closing
Warrant
Shares


--------------------------------------------------------------------------------

   Second
Closing
Purchase
Price


--------------------------------------------------------------------------------

   Second
Closing
Shares


--------------------------------------------------------------------------------

   Second
Closing
Warrant
Shares


--------------------------------------------------------------------------------

Iroquois Capital, L.P.

   NY    88,601    $ 924,994.44    177,202    44,300    $ 924,994.44    177,202
   44,301

Highline Capital Partners, LP

   NY    7,806    $ 81,494.64    15,612    3,903    $ 81,494.64    15,612   
3,903

Highline Capital Partners, QP LP

   NY    20,320    $ 212,140.80    40,640    10,160    $ 212,140.80    40,640   
10,160

Highline Capital International, Ltd.

   NY    43,713    $ 456,363.72    87,426    21,856    $ 456,363.72    87,426   
21,857

Bonanza Master Fund Ltd.

   TX    47,892    $ 499,992.48    95,784    23,946    $ 499,992.48    95,784   
23,946

DKR SoundShore Oasis Holding Fund Ltd.

   Bermuda    19,157    $ 199,996.99    38,314    9,578    $ 199,996.99   
38,314    9,578

DKR SoundShore Strategic Holding Fund Ltd.

   Bermuda    4,789    $ 49,999.25    9,578    2,395    $ 49,999.25    9,578   
2,395

Bluegrass Growth Fund, LP

   NY    17,959    $ 187,491.96    35,918    8,979    $ 187,491.96    35,918   
`
8,980

Bluegrass Growth Fund, Ltd.

   NY    17,959    $ 187,491.96    35,918    8,979    $ 187,491.96    35,918   
8,980

BayStar Capital II, L.P.

   CA    47,892    $ 499,992.48    95,784    23,946    $ 499,992.48    95,784   
23,946

Smithfield Fiduciary LLC

   NY    71,839    $ 749,999.16    143,678    35,919    $ 749,999.16    143,678
   35,920

Omicron Master Trust

   NY    35,919    $ 374,994.36    71,838    17,959    $ 374,994.36    71,838   
17,960

The Walters Group

   NV    47,892    $ 499,992.48    95,784    23,946    $ 499,992.48    95,784   
23,946                       943,476                943,476     

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF WARRANT

 

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAW AND NEITHER MAY BE SOLD OR OTHERWISE TRANSFERRED
UNTIL (i) A REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND SUCH APPLICABLE
STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (ii)
THE COMPANY SHALL HAVE RECEIVED A WRITTEN OPINION OF COUNSEL ACCEPTABLE TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH SECURITIES ACT AND SUCH
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER. ANY TRANSFER OF THIS WARRANT OR THE SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE HEREOF IS ALSO SUBJECT TO THE TERMS SET FORTH IN THIS
WARRANT.

 

WARRANT TO PURCHASE

COMMON STOCK

of

CORAUTUS GENETICS INC.

Void after July     , 2009

 

This certifies that, for value received,
                                        , or registered assigns (“Holder”) is
entitled, subject to the terms set forth below, to purchase from Corautus
Genetics Inc., a Delaware corporation (the “Company”),                     
(                    ) shares of the common stock, par value $0.001 per share
(the “Common Stock”), of the Company, as constituted on                     ,
2004 (the “Warrant Issue Date”), upon surrender hereof, at the principal office
of the Company referred to below, with the notice of exercise form attached
hereto duly executed, and simultaneous payment therefor in lawful money of the
United States or otherwise as hereinafter provided, at the Exercise Price then
in effect as set forth in Section 2 below. The number, character and Exercise
Price of such shares of Common Stock are subject to adjustment as provided
below. The term “Warrant” as used herein shall mean this Warrant, which is one
of a series of warrants dated on or about the date hereof issued for shares of
Common Stock of the Company (“Common Stock Warrants”) pursuant to that certain
Common Stock and Warrant Purchase Agreement, dated July    , 2004, between the
Company and various purchasers (the “Purchase Agreement”). Capitalized terms
used herein but not defined shall have the meaning ascribed to them in the
Purchase Agreement.

 

1. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing on
the Warrant Issue Date and ending at 5:00 p.m., eastern time, on July     , 2009
and shall be void thereafter.

 

B-1



--------------------------------------------------------------------------------

2. Exercise Price. The exercise price at which this Warrant may be exercised
shall be $             per share of Common Stock, as adjusted from time to time
pursuant to Section 10 hereof (such exercise price, as adjusted, referred to as
the “Exercise Price”).

 

3. Exercise of Warrant.

 

(a) The purchase rights represented by this Warrant are exercisable by the
Holder in whole or in part, but not for less than 1,000 shares at a time (or
such lesser number of shares which may then constitute the maximum number
purchasable; such number being subject to adjustment as provided in Section 10
below), at any time, or from time to time, during the term hereof as described
in Section 1 above, by the surrender of this Warrant and the Notice of Exercise
annexed hereto duly completed and executed on behalf of the Holder, at the
office of the Company (or such other office or agency of the Company as it may
designate by notice in writing to the Holder at the address of the Holder
appearing on the books of the Company), upon payment in cash or by check
acceptable to the Company of the purchase price of the shares to be purchased.

 

(b) Notwithstanding any provisions herein to the contrary, if the fair market
value of one share of Common Stock is greater than the Exercise Price
(calculated on a per share basis) therefor (at the date of calculation as set
forth below), in lieu of exercising this Warrant for cash, the Holder may elect
to receive shares of Common Stock equal to the value (as determined below) of
this Warrant (or the portion thereof being canceled) by surrender of this
Warrant at the principal office of the Company, in which event the Company shall
issue to the Holder that number of shares of Common Stock computed using the
following formula:

 

               PFD =    WPFD (FMV-EP)                    

FMV

Where:

                         PFD    =    the number of shares of Common Stock to be
issued to the Holder      WPFD    =    the number of shares of Common Stock
purchasable under this Warrant or, if only a portion of this Warrant is being
exercised, the portion of this Warrant being exercised (at the date of such
calculation)      FMV    =    the fair market value of one share of Common Stock
(at the date of such calculation) as determined below      EP    =    Exercise
Price (as adjusted to the date of such calculation) of this Warrant

 

For purposes of the above calculation, the fair market value of one share of
Common Stock shall be determined by the Board, with the Holder’s representatives
abstaining, in good faith; provided, however, that where there exists a public
market for the Common Stock at the time of such exercise, the fair market value
per share shall be equal to the average of the closing bid and asked prices of
the Common Stock quoted in the Over-The-Counter Market Summary or the last
reported sale price of the Common Stock or the closing price quoted on the
NASDAQ National

 

B-2



--------------------------------------------------------------------------------

Market System or on any exchange on which the Common Stock is listed, whichever
is applicable, as published in The Wall Street Journal, averaged for the five
Trading Days prior to the date of determination of the fair market value.

 

(c) The person entitled to receive the shares of Common Stock issuable upon the
foregoing exercise or deemed exercise shall be treated for all purposes as the
holder of record of such shares as of the close of business on such date. As
promptly as practicable on or after such date and in any event within five days
thereafter, the Company at its expense shall issue and deliver to the person or
persons entitled to receive the same a certificate or certificates for the
number of shares issuable upon such exercise. In the event that this Warrant is
exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of shares for which this
Warrant may then be exercised.

 

4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded down to the nearest whole share and the Company will pay
cash for the fraction.

 

5. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.

 

6. Rights of Stockholders. Subject to Section 10 of this Warrant, the Holder
shall not be entitled to vote or receive dividends or be deemed the holder of
Common Stock or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value, or change of
stock to no par value, consolidation, merger, conveyance, or otherwise) or to
receive notice of meetings, or to receive dividends or subscription rights or
otherwise until the Warrant shall have been exercised as provided herein.

 

7. Transfer of Warrant.

 

(a) Warrant Register. The Company will maintain a register (the “Warrant
Register”) containing the names and addresses of the Holder or Holders. Any
Holder of this Warrant or any portion thereof may change his or her address as
shown on the Warrant Register by written notice to the Company requesting such
change. Any notice or written communication required or permitted to be given to
the Holder may be delivered or given by mail to such Holder as shown on the
Warrant Register and at the address shown on the Warrant Register. Until this
Warrant is transferred on the Warrant Register of the Company, the Company may
treat the

 

B-3



--------------------------------------------------------------------------------

Holder as shown on the Warrant Register as the absolute owner of this Warrant
for all purposes, notwithstanding any notice to the contrary.

 

(b) Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
7(a) above, issuing the Common Stock or other securities then issuable upon the
exercise of this Warrant, exchanging this Warrant, replacing this Warrant, or
any or all of the foregoing. Thereafter, any such registration, issuance,
exchange, or replacement, as the case may be, shall be made at the office of
such agent.

 

(c) Transferability and Negotiability of Warrant. This Warrant may not be
transferred or assigned in whole or in part by the Company. This Warrant may not
be transferred or assigned in whole or in part by the Holder without compliance
with all applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company). Subject to the provisions of this Warrant with respect to
compliance with the Securities Act of 1933, as amended (the “Securities Act”),
and applicable state securities laws, title to this Warrant may be transferred
by endorsement (by the Holder executing the Assignment Form annexed hereto) and
delivery in the same manner as a negotiable instrument transferable by
endorsement and delivery. Any transfer of this Warrant is also subject to the
provisions of Section 6.2 of the Purchase Agreement.

 

(d) Exchange of Warrant Upon a Transfer. On surrender of this Warrant for
exchange, properly endorsed on the Assignment Form and subject to the provisions
of this Warrant with respect to compliance with the Securities Act and
applicable state securities laws and with the limitations on assignments and
transfers contained in this Section 7, the Company at its expense shall issue to
or on the order of the Holder new warrant or warrants of like tenor, in the name
of the Holder or as the Holder (on payment by the Holder of any applicable
transfer taxes) may direct, for the number of shares issuable upon exercise
hereof.

 

(e) Compliance with Securities Laws.

 

(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Common Stock to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof or conversion thereof except under circumstances that will
not result in a violation of the Securities Act or any applicable state
securities laws. Upon exercise of this Warrant, the Holder shall, if requested
by the Company, confirm in writing, in a form satisfactory to the Company, that
the shares of Common Stock so purchased are being acquired solely for the
Holder’s own account and not as a nominee for any other party, for investment,
and not with a view toward distribution or resale.

 

B-4



--------------------------------------------------------------------------------

(ii) All shares of Common Stock issued upon exercise hereof or conversion
thereof shall be stamped or imprinted with a legend in substantially the
following form (in addition to any legend required by state securities laws):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

8. Reservation of Stock. The Company covenants that during the term this Warrant
is exercisable, the Company will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of Common Stock
upon the exercise of this Warrant and, from time to time, will take all steps
necessary to amend its certificate of incorporation to provide sufficient
reserves of shares Common Stock issuable upon exercise of the Warrant. The
Company further covenants that all shares that may be issued upon the exercise
of rights represented by this Warrant and payment of the Exercise Price, all as
set forth herein, will be free from all taxes, liens and charges in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously or otherwise specified herein). The Company agrees that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the exercise of this
Warrant.

 

9. Amendments.

 

(a) Any term of this Warrant may be amended with the written consent of the
Company and the holders of warrants representing not less than fifty percent
(50%) of the shares of Common Stock issuable upon exercise of any and all
outstanding Common Stock Warrants, even without the consent of the Holder. Any
amendment effected in accordance with this Section 9 shall be binding upon each
holder of any of the Common Stock Warrants, each future holder of all such
Common Stock Warrants, and the Company; provided, however, that no special
consideration or inducement may be given to any such holder in connection with
such consent that is not given ratably to all such holders, and that such
amendment must apply to all such holders equally and ratably in accordance with
the number of shares of Common Stock issuable upon exercise of their Common
Stock Warrants. The Company shall promptly give notice to all holders of Common
Stock Warrants of any amendment effected in accordance with this Section 9.

 

(b) No waivers of, or exceptions to, any term, condition or provision of this
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.

 

10. Adjustments. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:

 

(a) Merger, Sale of Assets, etc. If at any time while this Warrant, or any
portion thereof, is outstanding and unexpired there shall be (i) a
reorganization (other than a combination, reclassification, exchange or
subdivision of shares otherwise provided for herein), (ii) a merger or
consolidation of the Company with or into another corporation in which the
Company is not the surviving entity, or a reverse triangular merger in which the
Company is the surviving entity but the shares of the Company’s capital stock
outstanding immediately prior to

 

B-5



--------------------------------------------------------------------------------

the merger are converted by virtue of the merger into other property, whether in
the form of securities, cash, or otherwise, or (iii) a sale or transfer of the
Company’s properties and assets as, or substantially as, an entirety to any
other person, then, as a part of such reorganization, merger, consolidation,
sale or transfer, lawful provision shall be made so that the Holder of this
Warrant shall thereafter be entitled to receive upon exercise of this Warrant,
during the period specified herein and upon payment of the Exercise Price then
in effect, the number of shares of stock or other securities or property of the
successor corporation resulting from such reorganization, merger, consolidation,
sale or transfer that a holder of the shares deliverable upon exercise of this
Warrant would have been entitled to receive in such reorganization,
consolidation, merger, sale or transfer if this Warrant had been exercised
immediately before such reorganization, merger, consolidation, sale or transfer,
all subject to further adjustment as provided in this Section 10. The foregoing
provisions of this Section 10(a) shall similarly apply to successive
reorganizations, consolidations, mergers, sales and transfers and to the stock
or securities of any other corporation that are at the time receivable upon the
exercise of this Warrant. If the per-share consideration payable to the Holder
hereof for shares in connection with any such transaction is in a form other
than cash or marketable securities, then the value of such consideration shall
be determined in good faith by the Company’s Board of Directors. In all events,
appropriate adjustment (as determined in good faith by the Company’s Board of
Directors) shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Warrant.

 

(b) Reclassification, etc. If the Company, at any time while this Warrant, or
any portion hereof, remains outstanding and unexpired by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 10.

 

(c) Split, Subdivision or Combination of Shares. If the Company at any time
while this Warrant, or any portion hereof, remains outstanding and unexpired
shall split, subdivide or combine the securities as to which purchase rights
under this Warrant exist, into a different number of securities of the same
class, the Exercise Price for such securities shall be proportionately decreased
in the case of a split or subdivision or proportionately increased in the case
of a combination. Upon each adjustment in the Exercise Price pursuant to this
subsection, the number of shares of such securities purchasable hereunder shall
be adjusted, to the nearest whole share, to the product obtained by multiplying
the number of shares purchasable immediately prior to such adjustment in the
Exercise Price by a fraction, the numerator of which shall be the Exercise Price
immediately prior to such adjustment and the denominator of which shall be the
Exercise Price immediately thereafter.

 

(d) Adjustments for Dividends in Stock or Other Securities or Property. If while
this Warrant, or any portion hereof, remains outstanding and unexpired the
holders of the securities

 

B-6



--------------------------------------------------------------------------------

as to which purchase rights under this Warrant exist at the time shall have
received, or, on or after the record date fixed for the determination of
eligible stockholders, shall have become entitled to receive, without payment
therefor, other or additional stock or other securities or property (other than
cash) of the Company by way of dividend (except for distributions specifically
provided for in the foregoing subsection (b) and (c) of this Section 10), then
and in each case, this Warrant shall represent the right to acquire, in addition
to the number of shares of the security receivable upon exercise of this
Warrant, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities or property (other
than cash) of the Company that such holder would hold on the date of such
exercise had it been the holder of record of the security receivable upon
exercise of this Warrant on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such shares and/or all other additional stock available by it as aforesaid
during such period, giving effect to all adjustments called for during such
period by the provisions of this Section 10.

 

(e) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 10, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall, upon the written
request, at any time, of any such Holder, furnish or cause to be furnished to
such Holder a like certificate setting forth: (i) such adjustments and
readjustments; (ii) the Exercise Price at the time in effect; and (iii) the
number of shares and the amount, if any, of other property that at the time
would be received upon the exercise of the Warrant.

 

(f) No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 10 and in the taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.

 

11. Governing Law. This Warrant shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the        day of                     , 2004.

 

CORAUTUS GENETICS INC. By:    

Richard E. Otto, Chief Executive Officer

 

B-7



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO: CORAUTUS GENETICS INC.

 

(1) The undersigned hereby elects to purchase                      shares of
Common Stock of CORAUTUS GENETICS INC., pursuant to the provisions of Section
3(a) of the attached Warrant, and tenders herewith payment of the purchase price
for such shares in full.

 

(2) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock are being acquired solely for the account of the
undersigned and not as a nominee for any other party, and for investment, and
that the undersigned will not offer, sell or otherwise dispose of any such
shares of Common Stock except under circumstances that will not result in a
violation of the Securities Act of 1933, as amended, or any applicable state
securities laws.

 

(3) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

 

(Name)

 

(Name)

 

(4) Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:

 

                   

(Name)

           

(Date)

     

(Signature)

 

B-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfer unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of or Common Stock set forth below:

 

Name of Assignee

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

No. of Shares

--------------------------------------------------------------------------------

                       

 

and does hereby irrevocably constitute and appoint                      attorney
to make such transfer on the books of CORAUTUS GENETICS INC. maintained for the
purpose, with full power of substitution in the premises.

 

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of stock to be issued upon exercise hereof or conversion thereof except
under circumstances which will not result in a violation of the Securities Act
of 1933, as amended, or any state securities laws. Further, the Assignee
acknowledges that upon exercise of this Warrant, the Assignee shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the shares of stock so purchased are being acquired for investment
and not with a view toward distribution or resale.

 

Dated:

                               

Signature of Holder

 

B-9



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF INSTRUCTION TO TRANSFER AGENT

 

C-1



--------------------------------------------------------------------------------

                    , 200    

 

Mr. William Garza

US Stock Transfer Corporation

1745 Gardena Avenue

Glendale, CA 91204

 

Dear Mr. Garza,

 

Please accept this letter as authorization to issue one certificate to
                         for                      shares of common stock, par
value $0.001 per share, of Corautus Genetics Inc. (“Corautus”), and so record
such issuance on the stock register. [Please only issue the certificate upon
further instructions to you by Corautus confirming that the escrow funds for the
second tranche have been released to Corautus].1 The certificate shall be dated
                    , 200    . In addition, please affix the following legend on
the certificate:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF ANY OTHER JURISDICTION. THESE SECURITIES HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE DISTRIBUTION
THEREOF. THE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, UNLESS
SOLD PURSUANT TO AN EXEMPTION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS.

 

Finally, please deliver the new certificate to the stockholder’s address of
record, which is as follows:

 

_________________________

 

_________________________

 

_________________________

 

Thank you for your attention in this matter. Should you have any questions,
please do not hesitate to contact me.

 

Sincerely,  

Jack Callicutt

Vice President- Finance and Administration

 

cc: Richard E. Otto, Chief Executive Officer

 

--------------------------------------------------------------------------------

1 Only applicable to the Second Closing.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

 

COMPANY DISCLOSURE SCHEDULE

 

4.9    On May 7, 2004, eleven current or former directors and officers of the
Company purchased an aggregate of 91,909 shares of unregistered common stock
from the company at $5.50 per share for aggregate proceeds to the Company of
$505,500. 4.11    Certain material, non-public information may have been
provided to Vertical Ventures, LLC pursuant to a Non-Disclosure Agreement by and
between the Company and Vertical Ventures, LLC dated March 19, 2004.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

 

PLAN OF DISTRIBUTION

 

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

 

  • ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  • block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  • purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  • an exchange distribution in accordance with the rules of the applicable
exchange;

 

  • privately negotiated transactions;

 

  • short sales;

 

  • broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  • a combination of any such methods of sale; and

 

  • any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

The selling stockholders may also engage in short sales against the box, puts
and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.

 

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any

 

E-1



--------------------------------------------------------------------------------

agent, dealer or broker-dealer that participates in transactions involving sales
of the shares if liabilities are imposed on that person under the Securities
Act.

 

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.

 

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

 

We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

 

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.

 

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.

 

C-2